Citation Nr: 1327155	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating action in which the RO effectuated a July 2008 decision in which the Board granted service connection for PTSD, assigning an initial, 30 percent rating, effective February 9, 2004.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.    

An August 2013 review of the Veteran's Virtual VA paperless claims processing file does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, as discussed in more detail, below, the Veteran has maintained that PTSD symptoms impacted his decision to retire early from his job.  Accordingly, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and as reflected on the title page, the Board has characterized the appeal as including the matter of the Veteran's entitlement to a TDIU as a component of the claim for higher rating on appeal.  

The Board decision on the claim for higher rating for PTSD is addressed below.  The claim for a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the RO ,via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the February 9, 2004 effective date of the award of service connection for PTSD, the Veteran has had psychiatric symptoms and manifestations of the type, frequency and/or severity that appear to most nearly approximate occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the assignment of a 50 percent rating. 

3.  At no point pertinent to this appeal has the Veteran's PTSD been productive of symptoms indicative of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.  

4.  The schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points since the February 9, 2004 effective date of the award of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD, from February 9, 2004 forward, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a February 2004 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, a March 2006, post-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations.  After issuance of the March 2006 notice, and opportunity for the Veteran to respond, a December 2009 SOC and July 2012 Supplemental SOC reflect adjudication of the claim for rating purposes.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Collectively, the letters meet the Pelegrini and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records; private medical records, and Board hearing testimony provided in 2007 and 2008.  VA examinations were conducted in 2004, 2009 and 2012, the reports of which is on file.  The Veteran has not maintained that any one of those VA examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the PTSD claim, prior to appellate consideration, is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating for PTSD

A. Background

The Veteran filed an original service connection claim for PTSD on February 9, 2004.  

In April 2004, the Veteran underwent an initial VA rating for PTSD, primarily conducted for purposes of establishing service connection for PTSD.  At that time the Veteran's reported symptoms included chronic sleep disturbance, flashbacks and nightmares about Vietnam.  It was noted that he was extremely reactive to sudden noises and avoided crowds.  The report mentioned that the Veteran was easily frustrated and that he believed that manifestations of PTSD led to his divorce and an early retirement from his job.  The Veteran stated that he had two sons and was not close to either one.  He indicated that 3 years previously he had thought of killing himself, but quickly abandoned the idea.  

On examination, the Veteran was well oriented.  Long-term memory was intact and the Veteran complained of short-term memory impairment.  There were no indications of cognitive impairment or a thought disorder.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 54 (current and past year) was assigned.

Private medical records of a private psychologist, A.B.H., reflect that the Veteran was treated from December 2003 to December 2004.  During that time symptoms of sleep impairment, social isolation, depression, arousal reaction, anger and irritability, were present.  During this period of treatment a GAF score of 50 was consistently assigned.  

Lay statements dated in May 2006 were provided by two people who had known the Veteran for years.  Collectively, the statements mentioned that since service, behaviors and symptoms they had observed in the Veteran included: lack of concentration, sleep impairment, mood swings, memory impairment, displaced anger, anxiety and excessive alcohol use.  

In January 2007, the Veteran presented testimony at a travel Board hearing, primarily relating to ea service connection claim for PTSD.  During the course of the hearing, he did mention that his current PTSD symptoms included impaired judgment and thinking, mood swings, anger, memory loss, panic attacks, sleep impairment and social impairment impacting his relationship with his sons.  He provided Board hearing testimony for a second time in April 2008, again relating primarily to matters relating to establishing service connection for PTSD.

In a Board decision issued in July 2008, service connection was established for PTSD.  The Board decision was effectuated in a January 2009 rating decision, in which an initial 30 percent rating was assigned for PTSD, effective from February 9, 2004.  That rating action reflects that no current VA records could be located in conjunction with the rating.  In addition, it appears that a VA examination had been scheduled for October 2008, but was cancelled due to an incomplete examination request. 

A VA PTSD examination was conducted by a psychiatrist in November 2009 and the claims folder was reviewed.  The examiner commented that the frequency of the Veteran's PTSD was unchanged and constant and that the severity was reflected by the GAF score.  It was noted that the Veteran had not undergone any psychiatric care of 5 years.  The report indicated that the Veteran had not been employed since 1993, but prior to that time had for about a decade worked as a nuclear engineer technician.  The Veteran reported that he would occasionally call in sick due to PTSD symptoms.  The report stated that the Veteran was uncomfortable around groups of people and therefore, had essentially no social life.  

Mental status examination revealed no impairment of thought process, and no hallucinations of delusions.  Affect was broad and it was noted that the Veteran communicated well, with normal speech.  The Veteran was described as well oriented and neatly groomed.  Short and long term memory were intact.  The Veteran denied having any suicidal ideation.  There were no indications of obsessive or ritualistic behavior.  It was noted that the Veteran had sleep impairment, mild panic attacks and no significant depression.  Social isolation, mood swings, and flashbacks, and impaired impulse control described as quick temper were reported.  The report indicated that the Veteran was relevant and logical, and that his judgment was good.  Diagnoses of PTSD and alcohol abuse were made.  A GAF score of 55 for the present and past year was assigned, with enumerated manifestations of occasional panic attacks, few friends, some conflict with friends and co-workers, and moderate difficulty in social functioning. 

Another VA PTSD examination was conducted in May 2012, at which time PTSD and alcohol dependence in partial remission, were diagnosed.  A GAF score of 61 was assigned based on present symptoms, and a range of 55 to 61 was reported over the course of a year.  The report reflects review of the claims folder and medical records.  The examiner summarized that the Veteran's overall level of impairment was best assessed as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The report indicates that the Veteran had been married to his second wife for 3 years and described the relationship as great.  It was also mentioned that he had two sons, one of whom he was closer to, and was supportive of his grandson who was a Marine on deployment.  The report reflects that the Veteran retired in 1993 from his job as a nuclear engineering technician, due to age eligibility and years of service.  The examiner identified the following manifestations associated with the Veteran's PTSD: depressed mood; anxiety; panic attacks occurring weekly or less often; and chronic sleep impairment.  There was no indication of suicidal or homicidal ideation or plan.  Speech was normal and mood was good.  The Veteran denied having auditory or visual hallucinations.  Memory was within normal limits.  Insight was fair and judgment was good.  The Veteran acknowledged having intermittent panic attacks and occasional depression.  

B. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The rating for the Veteran's PTSD have been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability is set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

Under the general rating formula for mental disorders, a 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

According to the DSM-IV, which VA has adopted (see 38 C.F.R. §§ 4.125 and 4.130) , a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

The above-cited evidence reflects that since the February 9, 2004 effective date of the award of service connection, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, subjective reports of memory loss, disturbances of motivation in mood, difficulty in establishing work and social relationships, panic attacks, problems sleeping, social isolation, and becoming agitated and angry.  In essence, several of the criteria enumerated under the pertinent rating criteria supporting a 50 percent rating for PTSD have been shown during the appeal period.  Furthermore, throughout the appeal period GAF scores ranging from 51 to 60 have repeatedly been assigned, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the assignment of a 50 percent rating, for the entire appeal period extending from February 9, 2004, and to this extent the appeal is granted.  

However, the Board also finds that a rating greater than 50 percent for PTSD is not warranted at any point pertinent to this appeal.  In this respect, the lay and medical evidence establishes that the Veteran's PTSD been not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment. 

As reflected above, at no point pertinent to this appeal there been any evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood noted, which are the type of symptoms supporting the assignment of a 70 percent rating.  In fact, during the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In addition, there have been no recorded or reported incidents of impaired impulse control or violence.  Further the 2009 and 2012, VA examination reports reflects that there was no indication of suicidal or homicidal ideation or plan.  

The Board also points out that none of the enumerated symptoms/manifestiations consistent with the assignment of a 100 percent schedular rating for PTSD have been shown at any time since the effective date of the award of service connection.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at no point since the award of service connection has the clinical evidence demonstrated symptoms/manifestations of PTSD indicative of total occupational and social impairment.   

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the February 2004 effective date of the award of service connection has the Veteran's PTSD been shown to be so exceptional or unusual to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited and discussed in the December 2009 statement of the case).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1), VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun,  22 Vet. App. at 111.

In this case, the Board finds that the symptoms and manifestations as described by the lay and clinical evidence fit squarely within the relevant criteria of the general formula used for evaluating PTSD.  As noted, the rating criteria contemplate not only the symptoms but also the severity of the disability, and ratings higher than the 50 percent rating are assignable upon a showing of more significant impairment.  Significantly, there is no evidence or argument otherwise indicating that the schedular criteria are inadequate to evaluate the disability under consideration. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, by virtue of this decision, the Board is awarding a 50 percent, but no higher, rating for PTSD from the February 9, 2004  effective date of the award of service connection forward.  The Board has favorably applied the  benefit-of-the-doubt doctrine in reaching the decision to award an initial 50 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 50 percent rating for PTSD, from February 9, 2004, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Regarding the matter of the Veteran's entitlement to a TDIU, the Board notes that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16(b).

Evidence in this case reflects that the Veteran has not been employed since 1993, but prior to that time had for about a decade worked as a nuclear engineer technician.  On VA examination of November 2009, the Veteran reported that he would occasionally call in sick due to PTSD symptoms.  In a prior examination report of 2004, it was mentioned that the Veteran was easily frustrated and that he believed that manifestations of PTSD led to an early retirement from his job.  
The Board finds that this evidence appears to  reasonably raise matter of the Veteran's entitlement to a TDIU in the context of his claim for a higher rating; as such, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to PTSD  and completing the action pertinent to such claim, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD, in the first instance, to avoid prejudice to the Veteran. See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, the RO should give the Veteran an opportunity to present information and/or evidence pertinent to the claim for a TDIU due to PTSD, explaining that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   n its letter, the RO should provide notice to the Veteran of what is need to support a claim for a TDIU due to PTSD.   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the VCAA.   See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for a TDIU due to PTSD.   

Accordingly, this matter is hereby remanded for the following action.

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to PTSD. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization  to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to PTSD, to include on an extra-schedular basis.  Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4 . After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to PTSD in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 4.16(b).. 

5.  If the  benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process ad to accomplish additional development ad adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


